In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-1036V
                                    Filed: September 28, 2015
                                          UNPUBLISHED

****************************
DAVID WEBER,                           *
                                       *
                   Petitioner,         *
                                       *      Joint Stipulation on Damages;
                                       *      Influenza (“Flu”) Vaccine; Guillain-
SECRETARY OF HEALTH                    *      Barré Syndrome (“GBS”); Special
AND HUMAN SERVICES,                    *      Processing Unit (“SPU”)
                                       *
                   Respondent.         *
                                       *
****************************
Amber Diane Wilson, Maglio, Christopher & Toale, PA, Washington, DC, for petitioner.
Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION1

DORSEY, Chief Special Master:

        On October 24, 2014, David Weber (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 [the “Vaccine Act” or “Program”]. Petitioner alleged that he suffered from Guillain-
Barré syndrome (GBS) as a result of an influenza (flu) vaccination he received on
February 17, 2014. Petition at 1, 2; Stipulation, filed Sept. 28, 2015, ¶ 4. Petitioner
further alleged that he suffered the residual effects of this condition for more than six
months and that he has received no prior award or settlement for damages as a result
of her injury. Stipulation at 1, ¶¶4-5. “Respondent denies that the flu vaccine caused any
petitioner’s GBS, or any other injury, and denies that his current disabilities are sequelae of
a vaccine-related injury.” Stipulation, ¶ 6.



1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, the parties have agreed to settle the case. Stipulation, ¶ 7. On
September 28, 2015, the parties filed a joint stipulation agreeing to settle this case and
describing the settlement terms.

        Respondent agrees to pay petitioner the following:

        a lump sum of $175,556.00, in the form of a check payable to petitioner, David
        Weber. This amount represents compensation for all damages that would be
        available under 42 U.S.C. § 300aa-15(a).

       The undersigned adopts the parties’ stipulation attached hereto, and award
compensation in the amount and on the terms set forth therein. In the absence of a
motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

                                        s/Nora Beth Dorsey
                                        Nora Beth Dorsey
                                        Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each filing a notice renouncing
the right to seek review by a United States Court of Federal Claims judge.
                                                     2